                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-00470-RJC-DSC


 CASCADE CAPITAL, LLC, et. al.,                   )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )
                                                  )
 DRS PROCESSING LLC,                              )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Gregory R. Neidle]” (document # 35) filed October 12, 2018. For the reasons set

forth therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..


       SO ORDERED.
                                      Signed: October 12, 2018
